DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 remain pending in the application. 
Applicant’s arguments regarding the rejection of claims 1-5, 7, 9-14, 16 and 18-20 under 35 USC 102 as being anticipated by DiBenedetto have been fully considered. The Applicant argues “DiBenedetto shows that the bearing support 18 is a monolithic piece that does not allow for axial expansion and/or contraction”. Element 18 is interpreted by the Office to be the bearing housing case, and not the bearing support as alleged by the Applicant (although it is understood DiBenedetto identifies element 18 as a “bearing support”, the clarification is made to be consistent with Applicant’s claim language). The bearing housing case 18 would naturally undergo thermal contraction and expansion according to its material properties. The bellows 20 is configured to permit axial expansion and/or axial contraction of the case just as it allows the same movement to the bearings (as Applicant admits in their arguments). Thus, the broad functionality required by the claims is anticipated by DiBenedetto. 
The Applicant further argues “the Office is therefore incorrect to state that DiBenedetto discloses a ‘bearing support 52A’ because DiBenedetto makes clear that the outer race 52A is part of the bearing 14A itself.” It is within the broadest reasonable interpretation of “bearing support” to consider the outer race 52A disclosed in DiBenedetto Fig. 2 as the support to the bearing roller element 50A. The Office has established that DiBenedetto teaches all of the features of claims 1 and 10. The rejection is maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiBenedetto et al. (US2011/0123326) (“DiBenedetto”).
Regarding claim 1, DiBenedetto teaches (Fig. 2) a bearing assembly for a gas turbine engine having an annular gas path (A) extending around a central axis (CL) comprising at least two bearings (50A,50B) being axially spaced from one another relative to the central axis and configured to rotatably support a rotating component (16) of the gas turbine engine, and a bearing housing (12) configured to be secured to a casing of the gas turbine engine, the bearing housing including a case (18) extending at least axially relative to the central axis and extending circumferentially around the central axis, bearing supports (52A,54) secured to the case at axially spaced apart locations of the case, the bearing supports radially supporting the at least two bearings, wherein the case includes an axially deformable bellows (20) between the bearing supports configured to permit axial relative movement of the bearings (see Paragraph [0011]. The bellows provides preloading to the bearings and conceivably allows axial movement when the preload force is overcome) and to permit axial expansion and/or axial contraction of the case relative to the central axis (the bellows is configured to permit axial expansion and/or axial contraction of the case just as it allows the same movement to the bearings), the axially deformable bellows located radially inwardly of the annular gas path (see Fig. 1) relative to the central axis. 
Regarding claim 2, DiBenedetto teaches the bellows has a corrugated section (see Fig. 3) defined by axially distributed crests and valleys (58,60) circumferentially extending around the central axis.
Regarding claim 3, DiBenedetto teaches (Fig. 2) the bellows includes a plurality of axially distributed annular walls (see Fig. 3) interconnected to one another, each of the plurality of axially distributed annular walls spaced apart from each other by gaps, the gaps variable in size. 
Regarding claim 4, DiBenedetto teaches (Fig. 2) the case includes two case sections (extending from elements 54 and 52A) each extending from a respective one of the bearing supports toward the other of the bearing supports, the bellows located between the two case sections such that the two case 
Regarding claim 5, DiBenedetto teaches (Fig. 2) the bellows is located radially between the two case sections relative to the axis (the bellows is located radially because it has a radial component).
Regarding claim 7, DiBenedetto teaches (Fig. 2) a guide (40) secured to one of the two case sections and being in a sliding engagement with the other of the two case sections, the guide axially overlapping the bellows. 
Regarding claim 9, DiBenedetto teaches (Fig. 2) the case extends circumferentially all around the central axis to enclose a bearing cavity radially inwardly of the case.
Regarding claim 10, DiBenedetto teaches (Figs. 1-2) a gas turbine engine comprising an annular gas path (A) extending around a central axis (CL), a bearing housing (12) having at least two bearings (50A,50B) axially spaced from one another relative to a central axis, the bearing housing including at least two bearing supports (52A,54) each supporting a respective one of the at least two bearings, the at least two bearing supports connected to one another via a case (18) of the bearing housing, the case located radially inwardly of the annular gas path relative to the central axis (see Fig. 1) the case defining an axially deformable bellows (20) between the bearing supports, the axially deformable bellows configured to permit axial relative movement of the bearings (see Paragraph [0011]. The bellows provides preloading to the bearings and conceivably allows axial movement when the preload force is overcome) and to permit axial expansion and/or axial contraction of the case relative to the central axis (the bellows is configured to permit axial expansion and/or axial contraction of the case just as it allows the same movement to the bearings). 
Regarding claim 11, DiBenedetto teaches (Fig. 2) DiBenedetto teaches (Fig. 3) the bellows has a corrugated section (47) defined by axially distributed crests and valleys (58,60) circumferentially extending around the central axis.
Regarding claim 12, DiBenedetto teaches the bellows includes a plurality of axially distributed annular walls (see Fig. 3) interconnected to one another, each of the plurality of axially distributed annular walls spaced apart from each other by gaps, the gaps variable in size. 
Regarding claim 13, DiBenedetto teaches (Fig. 2) the case includes two case sections (extending from elements 54 and 52A) each extending from a respective one of the bearing supports toward the other of the bearing supports, the bellows located between the two case sections such that the two case sections are connected to one another via the bellows (the casing sections are connected both by the casing 18 and the bellows 20).
Regarding claim 14, DiBenedetto teaches (Fig. 2) the bellows is located radially between the two case sections relative to the axis (the bellows is located radially because it has a radial component).

Regarding claim 16, DiBenedetto teaches (Fig. 2) a guide (40) secured to one of the two case sections and being in a sliding engagement with the other of the two case sections, the guide axially overlapping the bellows. 
Regarding claim 18, DiBenedetto teaches (Fig. 2) the case extends circumferentially all around the central axis to enclose a bearing cavity radially inwardly of the case.
Regarding claim 19, DiBenedetto teaches (Fig. 2) a method of operating a bearing assembly, comprising: radially supporting at least two bearings (50A,50B) with at least two bearing supports (52A,54) defined by a case (18) being axially spaced apart relative to a central axis of a gas turbine engine having an annular gas path (A); receiving a first axial load at least at one of the at least two bearings and receiving a second axial load greater than the first axial load at the other of the at least two of the bearings (necessary due to thermal expansion); deforming bellows (20) of the case located radially inwardly of the annular gas path (see Fig. 1) and connecting the at least two bearing supports together by axially moving the at least two bearings and the at least two bearing supports relative to one another relative to the central axis as a result of the difference between the first axial load and the second axial load (necessary due to thermal expansion).
Regarding claim 20, DiBenedetto teaches (Fig. 2) deforming the bellows includes increasing a size of an overlap between two case sections of the case, two case sections connected to one another via the bellows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto in view of Lefebvre et al. (US7568843) (“Lefebvre”).
Regarding claim 8, DiBenedetto teaches the bearing assembly of claim 1, but fails to teach the case defines an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture.
In an analogous art, Lefebvre teaches a bearing housing for a gas turbine. Lefebvre teaches (Fig. 2) a scavenging aperture (50) connected to a lubricant circuit for lubricating the bearings. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of DiBenedetto and change the case to define an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture as taught by Lefebvre to provide lubrication for the bearings. 
Regarding claim 17, DiBenedetto teaches the gas turbine engine of claim 10, and further teaches (Fig. 2) a case (18) between the at least two bearings, but fails to teach the case defines an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of DiBenedetto and change the case to define an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture as taught by Lefebvre to provide lubrication for the bearings. 
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745